DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The 35 U.S.C. 102(a)(1) and 102(a)(2) rejections of claims 1-8 as anticipated by Kuki et al. of record in the previous Office Action mailed on 4/6/2022 have been withdrawn due to the Applicant’s amendment filed on 7/6/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a base layer having a thickness of 100 µm or more” in new claim 9 is deemed new matter. The Specification (paragraph [0041]) provides support for the base layer having a thickness of 0.005 to 1.0 mm (5.0 to 1000 µm), and 0.010 to 0.50 mm (10 to 500 µm). The Specification does not provide support for a base layer having a thickness of 100 µm or more, where there is no end limit for the thickness. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuki et al. (US 2017/0325011) [hereinafter Kuki] in view of Furuyama et al. (WO2016/047140A1; refer to US 2017/0292000 for translation) [hereinafter Furuyama].
Kuki discloses a workpiece protection sheet (Fig. 1, sheet 12; paragraph [0044]) comprising a base layer (non-porous membrane or microporous membrane; paragraph [0061]), and an ultrahigh molecular weight polyethylene porous layer (air-permeable supporting member [paragraph [0061]), wherein an air permeability in a thickness direction of the workpiece protection sheet measured such that the base layer side is at an upstream side of airflow during measuring is 4000 seconds/100 mL or more as represented by a Gurley air permeability measured according to Method B of air permeability measurement specified in JIS L1096 (paragraphs [0043] and [0135]), a suction surface to be sucked to the suction table is composed of the base layer (non-porous membrane or microporous membrane; paragraph [0061]), and a contact surface to be in contact with the workpiece is composed of the ultrahigh molecular weight polyethylene porous layer (paragraph [0061]). The limitation “that is used between a suction table and a workpiece in a state where the workpiece protection sheet is sucked to the suction table when the workpiece is pressed on the suction table” in claim 1 has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Additionally, the preamble “that is used between a suction table and a workpiece in a state where the workpiece protection sheet is sucked to the suction table when the workpiece is pressed on the suction table” in claim 1 is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Furthermore, the limitations “a suction surface to be sucked to the suction table” and “a contact surface to be in contact with the workpiece” in claim 1 recite a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Kuki clearly teaches all the structural limitations of the claimed workpiece protection sheet. Accordingly, the sheet of Kuki is capable of performing the intended use recited in claim 1. 
Kuki fails to specifically teach a surface roughness of the contact surface being 0.9 µm or less. 
Furuyama teaches that it is well known in the waterproof, sound-permeable membrane art to have a water proof, sound-permeable membrane with a surface roughness of 0.9 µm or less (paragraph [0331]) for the purpose of preventing damage to the sound permeable membrane. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact surface of the membrane in Kuki to have a surface roughness of 0.9 µm or less as suggested by Furuyama in order to prevent damage to the membrane, if so desired.
	Regarding claim 2, Kuki discloses an air permeability in a thickness direction of the workpiece protection sheet measured such that the ultrahigh molecular weight polyethylene porous layer side is at an upstream side of airflow during measuring is less than 1000 seconds/100 mL as represented by a Gurley air permeability measured according to Method B of air permeability measurement specified in JIS L1096 (paragraphs [0043] and [0135]).
	Regarding claim 4, the contact surface disclosed in Kuki is deemed to have a surface resistivity of 9.9 x 1013 ohms per square or less, since the contact surface comprises a ultrahigh molecular weight polyethylene porous layer which is substantially identical to that of the claimed contact surface.
Regarding claims 5 and 6, Kuki discloses the base layer being composed of resin selected from among a polyester resin, a polycarbonate resin, a polyolefin resin, and a polyimide resin (paragraph [0041]).
	Regarding claim 7, Kuki discloses the workpiece protection sheet being in a flat sheet form (Fig. 1, sheet 12).
Regarding claim 8, the limitation “the workpiece is a ceramic green sheet” is drawn to the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Kuki clearly teaches all the structural limitations of the claimed workpiece protection sheet. Accordingly, the sheet of Kuki is capable of performing the intended use recited in claims 1 and 8. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuki et al. (US 2017/0325011) [hereinafter Kuki].
Kuki discloses a workpiece protection sheet (Fig. 1, sheet 12; paragraph [0044]) comprising a base layer (non-porous membrane or microporous membrane; paragraph [0061]), and an ultrahigh molecular weight polyethylene porous layer (air-permeable supporting member [paragraph [0061]), wherein an air permeability in a thickness direction of the workpiece protection sheet measured such that the base layer side is at an upstream side of airflow during measuring is 4000 seconds/100 mL or more as represented by a Gurley air permeability measured according to Method B of air permeability measurement specified in JIS L1096 (paragraphs [0043] and [0135]), a suction surface to be sucked to the suction table is composed of the base layer (non-porous membrane or microporous membrane; paragraph [0061]), and a contact surface to be in contact with the workpiece is composed of the ultrahigh molecular weight polyethylene porous layer (paragraph [0061]). The limitation “that is used between a suction table and a workpiece in a state where the workpiece protection sheet is sucked to the suction table when the workpiece is pressed on the suction table” in claim 9 has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Additionally, the preamble “that is used between a suction table and a workpiece in a state where the workpiece protection sheet is sucked to the suction table when the workpiece is pressed on the suction table” in claim 9 is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Furthermore, the limitations “a suction surface to be sucked to the suction table” and “a contact surface to be in contact with the workpiece” in claim 9 recite a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Kuki clearly teaches all the structural limitations of the claimed workpiece protection sheet. Accordingly, the sheet of Kuki is capable of performing the intended use recited in claim 9. 
Kuki fails to specifically teach the base layer having a thickness of 100 µm or more. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the base layer in Kuki to be 100 µm or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).


Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-9 have been considered but are moot in view of the new grounds of rejection which are presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781